Citation Nr: 0839985	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for a chronic bilateral 
foot disorder.  


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had certified active service from July 1980 to 
July 1983 and additional duty with the Army Reserve and the 
Michigan National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for post-operative left inguinal hernia residuals, 
a chronic acquired psychiatric disorder to include 
post-traumatic stress disorder (PTSD), and a chronic 
bilateral foot disorder.  In June 2008, the RO granted 
service connection for chronic left inguinal herniorraphy 
residuals and assigned a noncompensable evaluation for that 
disability.   


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
objectively manifested during active service or for many 
years thereafter.  The veteran's psychiatric disabilities 
have not been objectively shown to have originated during 
active service.  

2.  A chronic bilateral foot disorder was not objectively 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral hallux valgus 
deformities, bunions, and onychomycosis have not been 
objectively shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder to include PTSD 
was not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.304(f), 3.326(a) 
(2008).  

2.  A chronic bilateral foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303(d), 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in December 2005, March 2006, April 
2006, August 2006, and January 2008 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The December 2005 VCAA 
notice specifically informed the veteran that evidence from 
sources other than his service records may constitute 
credible supporting evidence for his PTSD claim based on 
inservice personal assault.  The December 2005, March 2006, 
and April 2006 VCAA notices were issued prior to the August 
2006 rating decision from which the instant appeal arises.  

Initially, the Board observes that while he has submitted 
some service medical records, the veteran's complete service 
documentation is not of record.  An April 2006 written 
statement from the National Personnel Record Center (NPRC) 
indicated that the veteran's records could not be located.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
was afforded a hearing before a VA hearing officer.  The 
hearing transcript is of record.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

A.  Chronic Acquired Psychiatric Disorder 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If a PTSD claim is based on inservice 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The VA will not deny a PTSD claim 
that is based on inservice personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise the VA of potential sources of such 
evidence.  The VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (2008).  

As noted above, the veteran's complete service medical and 
personnel documentation is not of record through no fault of 
his own.  The service medical records submitted by the 
veteran make no reference to either a chronic acquired 
psychiatric disorder or an inservice sexual assault.  

A March 1994 VA mental health clinic treatment record states 
that the veteran requested counseling.  A provisional 
diagnosis of an adjustment disorder with a history of 
substance abuse was advanced.  

A December 1997 VA treatment record states that the veteran 
complained of stress, impaired concentration and sleep, and 
difficulty functioning.  The examiner commented that the 
veteran was "very vague in symptoms - but states cries 'for 
no reason.'"  An impression of "depression, 
[not otherwise specified]" was advanced.  

A July 2004 VA psychiatric evaluation conveys that the 
veteran complained of depression and polysubstance abuse.  
The veteran was diagnosed with dysthymia, cocaine abuse, and 
alcohol abuse.  An August 2005 VA treatment record states 
that the veteran exhibited a positive PTSD screen.  
In his November 2005 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
sustained a "psychiatric disorder to include PTSD (secondary 
to sexual assault)."  

A December 2005 VA psychiatric treatment record states that 
the veteran reported that he had been sexually molested in 
1981 during active service.  He recalled that he had been 
intoxicated and awoke while being sexually assaulted by 
another man.  The veteran clarified that he had "never 
discussed this with anyone until he recently told his wife."  
The veteran was diagnosed with "possible PTSD" and alcohol 
abuse.  

In an undated written statement received in January 2006, the 
veteran advanced that he had been sexually assaulted by 
another man in 1981 while stationed in Germany.  He stated 
that he had been intoxicated at the time.  The veteran 
clarified that he had never told any one about the assault 
prior to filing his claim for service connection.  

A March 2006 VA psychological evaluation notes that the 
veteran related having been sexually assaulted while in the 
Army.  He reported he had received inservice disciplinary 
action related to illicit substances and insubordination to a 
superior officer which ultimately lead to his separation from 
active service.  The veteran attributed his inservice 
behavior to his sexual assault.  The veteran was diagnosed 
with "PTSD (noncombat, related to [military sexual 
trauma];" not otherwise specified depression; and cocaine 
abuse.  

At a May 2007 hearing before a VA hearing officer, the 
veteran testified that he was sexually assaulted in 1982 
during active service and subsequently developed PTSD and 
chronic depression as a result.  He indicated that he did not 
report the sexual assault during active service.  He denied 
receiving any inservice psychiatric treatment.  The veteran's 
spouse testified that the veteran had initially recounted the 
details of his inservice sexual assault to her in either 1985 
or 1986.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Unfortunately, the veteran's complete service 
medical and personnel documentation is not of record through 
no fault of his own.  The existing service medical records 
make no reference to a chronic acquired psychiatric disorder.  
The first objective evidence of a chronic acquired 
psychiatric disorder is the March 1994 VA diagnosis of an 
adjustment disorder.  

The veteran advances on appeal that he was the subject of an 
inservice sexual assault by a fellow serviceman in 1981 or 
1982 during active service.  The veteran's spouse has 
testified on appeal that the veteran initially recounted the 
sexual assault to her in 1985 or 1986.  The veteran has been 
diagnosed with PTSD secondary to his subjective inservice 
history of sexual assault by a VA psychologist.  

The veteran acknowledges that he did not report the alleged 
sexual assault during active service and informed no one 
about it except for his wife prior to filing his instant 
claim for service connection.  While he informed his treating 
VA psychologist of the assault during the pendency of the 
instant appeal, he failed to present such a history to his 
treating VA psychiatrists when he was initially seen in 1994 
or at any point prior to 2005.  Further, the veteran has 
presented no objective evidence of the claimed inservice 
sexual assault except for his wife's testimony.  Given such 
omissions and in the absence of any persuasive evidence of 
the sexual assault, the Board finds that the veteran's 
statement not to be credible and therefore insufficient to 
support a diagnosis of PTSD.  

A chronic acquired psychiatric disorder has not been shown to 
have been manifested during or to have otherwise originated 
during active service.  Therefore, the Board concludes that 
service connection for a chronic acquired psychiatric 
disorder to include PTSD is not warranted.  

B.  Bilateral Foot Disorder

The service medical documentation of record does not refer to 
a chronic bilateral foot disorder or other foot abnormality.  
In his November 2005 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
sustained a chronic bilateral foot disorder during active 
service in 1980.  

A May 2000 VA X-ray study of the feet revealed findings 
consist with bilateral hallux valgus and bilateral pes 
planus.  VA clinical documentation dated in August 2005 notes 
that the veteran was diagnosed with onychomycosis, bilateral 
bunions, and a left hallux valgus deformity.  

At the May 2007 hearing on appeal, the veteran testified that 
he had initially manifested a chronic bilateral foot disorder 
during active service.  He believed that his bilateral foot 
disorder was precipitated by his ill-fitting Army boots.  

A chronic bilateral foot disorder was not shown during active 
service or for many years thereafter.  No competent medical 
professional has attributed the veteran's chronic bilateral 
hallux valgus deformities, bunions, and onychomycosis to 
active service.  

The veteran advances that he sustained a chronic bilateral 
foot disorder during active service as the result of 
ill-fitting Army boots.  The veteran's contentions are 
supported solely by his own testimony and written statements 
on appeal.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
chronic bilateral foot disorder was not objectively shown to 
have been manifested or to have otherwise originated during 
active service, the Board concludes that service connection 
for the veteran's a chronic bilateral foot disorder is not 
warranted.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder to include PTSD is denied.  
	(CONTINUED ON NEXT PAGE)


Service connection for a chronic bilateral foot disorder is 
denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


